Appeal by defendant from two judgments of the Supreme *745Court, Queens County, both rendered June 25, 1976, each convicting him of attempted burglary in the third degree, upon his pleas of guilty, and imposing sentence. Judgments affirmed. Under the circumstances of the case at bar, it is our opinion that defendant’s guilty pleas were knowingly and voluntarily entered (see People ex rel. Woodruff v Mancusi, 41 AD2d 12, app dsmd 34 NY2d 951; see, also, People v Nixon, 21 NY2d 338, cert den sub nom. Robinson v New York, 393 US 1067). We have considered the remaining contentions, and find them to be lacking in merit. Cohalan, J. P., Titone, Hawkins and Suozzi, JJ., concur.